Title: Wednesday July 1. 1772.
From: Adams, John
To: 


       
        He, who contends for Freedom,
        can ne’er be justly deem’d his Sovereign’s Foe:
        No, ’tis the wretch that tempts him to subvert it,
        The soothing Slave, the Traitor in the Bosom,
        Who best deserves that name; he is a worm
        That eats out all the Happiness of Kingdoms.
        When Life, or Death,
        becomes the Question, all Distinctions vanish;
        Then the first Monarch and the lowest Slave
        on the same Level Stand, in this the Sons
        of equal Nature all.
       
      